Citation Nr: 1232154	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for right knee patellofemoral pain syndrome and iliotibial tendinosis, prior to May 11, 2012.

3.  Entitlement to a compensable initial rating for left knee patellofemoral pain syndrome, prior to May 11, 2012. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to November 1971, from October 1973 to September 1975, and from November 1975 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In September 2007, the Veteran testified before a Decision Review Officer (DRO) in Waco, Texas.  A transcript of that hearing is of record.

This case was previously before the Board in July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of its remand and will proceed to adjudicate the appeal. 

The issues of entitlement to a compensable initial rating for right knee patellofemoral pain syndrome and iliotibial tendinosis, prior to May 11, 2012, and entitlement to a compensable initial rating for left knee patellofemoral pain syndrome, prior to May 11, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative medical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to active service. 

2.  There has been no demonstration by competent and credible lay evidence of record that the Veteran has an acquired psychiatric disability causally related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In VA correspondence to the appellant in June 2005, VA informed her of what evidence was required to substantiate the claim of entitlement to service connection for PTSD, and of her and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the appellant of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted; such notice was provided to the Veteran in VA correspondence in December 2006.  VA correspondence dated in August 2010 informed the Veteran of what was required to substantiate the claim of entitlement to service connection for a psychiatric disability, of her and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The Veteran has been provided with every opportunity to submit evidence and argument in support of the claim, and to respond to VA notices 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), service personnel records, Vocational Rehabilitation and Counseling records, VA examination and treatment records, and the statements of the appellant in support of her claim, to include her testimony at a DRO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

A VA examination was obtained in November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion are adequate.  The report reflects that the examiner reviewed the claims file, to include the Veteran's STRs and prior VA examinations and treatment records, and interviewed the Veteran regarding her symptoms.  The examiner provided a rationale for the opinion.  The Board acknowledges that the examiner opined that the Veteran's complaints with regard to her left arm "may suggest a psychological contribution to her complaints" but that he could not diagnose a somatoform disorder without resort to mere speculation.  He further stated that medical physicians would be in a better position to evaluate this.  The Board finds that a remand to obtain a medical opinion with 

regard to somatoform disorder is not necessary.  Other clinical evidence of record establishes a basis for the Veteran's complaints with regard to her left arm, and the Veteran is service connected for a fracture of the left clavicle.  Thus, a remand to determine whether she has a physical basis for her complaints is unnecessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

VA has not made an attempt to verify each one of the Veteran's numerous alleged stressors; however, the Board finds that such an attempt is not necessary.  As noted by the examiner, the Veteran did not know any names or dates of traumatic deaths or bombings, and could not specify any single incident as being traumatic with regard to incidents not involving hostile military or terrorist activities.  Importantly, the VA examiner considered the Veteran's alleged stressors and determined that even if verified, it is less likely as not that the Veteran's accounts of the alleged stressors meet the criteria for PTSD.  In addition, the examiner found that the Veteran did not have the cardinal signs of PTSD.  Thus, a remand to obtain possible verification of the stressors would not serve any useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria 

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, or air service includes active duty, any period of ACDUTA (active duty for training) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTA (inactive duty training) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that she has PTSD as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  For the reasons noted below, the Board finds that the Veteran does not have PTSD.  The Board also finds, for the reasons noted below, that the Veteran does not have an acquired psychiatric disability causally related to active service. 

The Veteran underwent a VA examination in November 2011.  The examiner considered the Veteran's contention that she has PTSD but found that she "does not meet the full diagnosis criteria".  The examiner's finding was based, in part, on the Veteran's report of experiencing dreams of a general nature rather than due to a particular stressor, and the Veteran's denial of some of the cardinal signs of PTSD.  The examiner also noted that while the Veteran reported feeling anxious while crossing a bridge, she reported feeling fine after she had reached the far end.  She also denied a fear of heights in past reports.  The examiner noted that the Veteran reported a fear of driving for a year, but now drives independently without difficulty.  The Veteran also denied symptoms of depression.  The examiner considered the Veteran's numerous reported stressors, to include bombings in Turkey, bombings by North Koreans while in South Korea, and fear of Vietnamese while stationed in Thailand.  The examiner noted that the Veteran's stressors had not been substantiated, but even so, it is less likely as not that the Veteran was exposed to a stressor that meets the criteria for PTSD.  The examiner also noted that the Veteran was unable to specify names of people killed by a bomb or dates of bombings.  

The examiner also considered the Veteran's other contentions, to include that she was called names, felt stalked by male service members who made unwelcome advances, and was not always given written evaluations which were as positive as oral evaluations.  The examiner opined that while the Veteran reported activities which would reflect stressful living conditions, it is less likely as not that the Veteran was exposed to a stressor that meets the criteria for PTSD.  The examiner also opined that (1) the Veteran does not meet the criteria for PTSD, (2) it is less likely than not that the Veteran has a phobia involving driving, (3) it is less likely as not that the Veteran has depression due to service, (4) it is less likely as not that the Veteran has an anxiety due to service, and (5) the Veteran does not have an acquired psychiatric disability.  

The examiner stated as follows:  

The Veteran does not currently meet diagnostic criteria for a mental health disorder.  She did report some symptoms of anxiety.  These were presented in very strong terms (e.g., 'always,' 'constantly'), but follow-up questioning revealed either little actual impairment, or she did not meet diagnostic criteria for a given disorder.  For example, she stated "I know I have OCD", and when this was questioned in follow-up she stated 'I have OCD because I arrange food labels to point forward', but she actually spends little time performing these actions other than initially organizing clothes, food, and other objects.  Similarly, the Veteran reported having been 'doused' in Agent Orange whenever she went outside while in Thailand and when discussing a car accident during this evaluation she reported having been knocked unconscious for at least 4 hours, but a record on 4/27/67 indicates only "momentary unconsciousness" and on 4/21/72 the Veteran reported one hour of loss of consciousness from the event.

In sum, the examination report is against a finding that the Veteran has a current acquired psychiatric disability, to include PTSD.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for an acquired psychiatric disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's statements that her psychiatric condition has worsened due to pain; however, the clinical evidence is against a finding that she has a current psychiatric disability.  

The Board acknowledges that in its July 2010 remand, it noted that the evidence included a medical history of psychiatric diagnoses related to service-connected disability.  In addition, the November 2011 VA examiner noted that on September 21, 2001, the Veteran was diagnosed with psychogenic pain disorder and adjustment disorder.  However, in review of the claims file, the Board notes that the September 21, 2001 VA clinical record does not reflect a current diagnosis of either acquired psychiatric disability or that any such past diagnosis was made based upon a mental examination.  Rather, it reflects that the Veteran was seen for follow up treatment and medication for foot pain and acne.  The September 21, 2001 record and a March 2001 record reflect a past medical history of adjustment "device", and psychogenic pain disorder without any current diagnosis noted.  The clinical records do not include a specific diagnosis based on DSM IV criteria, with accompanying rationale.  In addition, the record does not reflect that any reported psychogenic pain disorder or adjustment disorder, if it exists, is related to a service-connected disability, rather than one of the numerous nonservice-connected disabilities.  Moreover, and importantly, the Board notes that the Veteran has been diagnosed with fibromyalgia, myofascial syndrome, and numerous physical disabilities.  Thus, the record reflects that the Veteran's complaints of pain do have a basis other than psychogenic. 

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  However, the Board finds that acquired psychiatric disabilities are not the type of disability for which a lay person can provide an accurate diagnosis and/or etiology opinion.  The Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability; thus, her opinion lacks probative value, and is outweighed by the clinical opinions of record.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), is denied.


REMAND

In a June 2012 rating decision, the RO granted service connection for right knee patellofemoral pain syndrome and iliotibial tendinosis and for left knee patellofemoral pain syndrome, each evaluated as noncompensable from February 28, 2005, and as 10 percent disabling from May 11, 2012.  

Subsequently, in a June 2012 statement, the Veteran asserted disagreement with the "effective date of [her] claim" for her right and left knee disabilities.  Despite the use of the term "effective date", the Veteran's correspondence reflects her disagreement with her initial noncompensable ratings assigned prior to May 11, 2012.  Her correspondence is reasonably construed as a notice of disagreement (NOD) as to the noncompensable initial ratings assigned prior to May 11, 2012, rather than a disagreement as to the assignment of an effective date for the grant of service connection.  

The claims file does not contain a statement of the case (SOC) with regard to these issues.  Where a statement of the case has not been provided following the timely filing of an NOD, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) pursuant to the notice of disagreement received in June 2012 in which the Veteran asserted that she was entitled to compensable initial ratings for her right and left knee disabilities, prior to May 11, 2012.  Only if the Veteran completes an appeal as to the issues by the timely filing of a substantive appeal should such issue(s) be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


